ACCEPTED
                                                                                          09-17-00380-CV
                                                                               NINTH COURT OF APPEALS
                                                                                      BEAUMONT, TEXAS
                                                                                      12/13/2017 10:51 AM
                                                                                   CAROL ANNE HARLEY
                                                                                                   CLERK

                                No. 09-17-00380-CV
                 _______________________________________________
                                                                   FILED IN
                                                            9th COURT OF APPEALS
                       IN THE COURT OF APPEALS FOR THE BEAUMONT, TEXAS
                            NINTH DISTRICT OF TEXAS        12/13/2017 10:51:19 AM
                               BEAUMONT, TEXAS               CAROL ANNE HARLEY
                _________________________________________________Clerk

                            WMJ INVESTMENT CORP.,
                                        Appellant,

                                          v.

                       EXXONMOBIL PIPELINE COMPANY,
                                             Appellee
                _________________________________________________

                    On Appeal from Cause No. CV1509418
                      th
               75 Judicial District Court of Liberty County, Texas
                  Honorable Mark Morefield, Presiding Judge
      ___________________________________________________________

                  UNOPPOSED MOTION TO ABATE
____________________________________________________________________

       Pursuant to Texas Rule of Appellate Procedure 10.1(a), Appellant, WMJ

Investment Corp., files this Unopposed Motion to Abate and would respectfully show

as follows:

                                          I.

       This appeal arises from a final summary judgment. However, the Parties

recently reached a tentative settlement agreement, and Appellant respectfully requests

abatement of this appeal for 60 days to afford the Parties sufficient time to conclude

their settlement agreement before seeking dismissal.

DOCS #1459781
                                     PRAYER

       WHEREFORE PREMISES CONSIDERED, Appellant, WMJ Investment

Corp., prays this Court grant its Unopposed Motion to Abate for 60 days.

                                           Respectfully submitted,

                                           GERMER PLLC

                                           By:       /s/ Charles W. Goehringer, Jr.
                                                 Charles W. Goehringer, Jr.
                                                 State Bar No. 00793817
                                                 cwgoehringer@germer.com
                                                 Kelli B. Smith
                                                 State Bar No. 24008053
                                                 ksmith@germer.com
                                                 Sonny E. Eckhart
                                                 State Bar No. 24082947
                                                 sonnye@germer.com
                                                 P. O. Box 4915
                                                 Beaumont, TX 77704-4915
                                                 (409) 654-6700 – Telephone
                                                 (409) 835-2115 – Facsimile

                                                 ATTORNEYS FOR WMJ
                                                 INVESTMENTS CORP.


                       CERTIFICATE OF CONFERENCE

      In accordance with the Texas Rules of Appellate Procedure, I certify that on the
  th
13 day of December, 2017, I conferred with opposing counsel regarding the relief
requested in this motion and it is unopposed.

                                             /s/ Charles W. Goehringer, Jr.
                                       Charles W. Goehringer, Jr.




DOCS #1459781                          2
                          CERTIFICATE OF SERVICE

      In accordance with the Texas Rules of Appellate Procedure, I certify that on the
  th
13 day of December, 2017, a true and correct copy of the foregoing Motion was
served on all counsel of record using the Court’s electronic filing system and/or as
follows:

Mr. Utsav Mathur                                    VIA ELECTRONIC FILING
NORTON ROSE FULBRIGHT US LLP
1301 McKinney, Suite 5100
Houston, Texas 77010-3095



                                             /s/ Charles W. Goehringer, Jr.
                                       Charles W. Goehringer, Jr.




DOCS #1459781                          3